DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 09/14/22 has been acknowledged.
Applicant amended Claims 1, 5, 6, 16, and 19.

Status of Claims
Claims 11-13, 17, and 20 were cancelled earlier. Claims 7 and 10 are withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-6, 8-9, 14-16, and 18-19 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2009/0108357) in view of Chen (US 2013/0175589). 
In re Claim 1, Takagi teaches an apparatus, comprising (Fig. 4): 
a first active region AA1 (Abstract, paragraph 0063) - including a first set of regions, such as a few source regions under and connected to corresponding source electrodes/fingers  20 (paragraphs 0063) and as a few drain regions under and connected to corresponding drain electrodes/fingers 22 (paragraphs 0006, 0063), configured to selectively provide a first current channel – between a single first source region and an adjacent first single drain region, together with a corresponding gate finger creating a small first FET -  according to a gate signal during operation of the apparatus (as appropriate for a FET); 
a second active region AA2 including a second set of regions - such as a few source regions under and connected to corresponding source electrodes/fingers 20 and a few drain regions under and connected to corresponding drain electrodes/fingers 22 -  configured to selectively provide a second current channel – between a single second region and a single adjacent drain region, together with a corresponding gate finger creating a second small FET  - according to the gate signal during operation of the apparatus – the gate signal is the same as for the single first FET, since the gate for the entire structure of Fig. 4 is created as a fish-bone connected to a single bus (paragraph 0024), wherein: 
the first AA1 and second AA2 active regions have same dopants (Fig. 8 is related to introduction of the same dopants into AA1 and AA2 and other active regions, paragraphs 0084-0085) and are physically separated (as shown; paragraph 0024) by an isolation mechanism, comprising, for example, specific doped regions BA (as in Fig. 17, paragraph), and 
the first and second current channels correspond to parallel current flow directions (since both current channels are arranged in a horizontal direction of Fig. 4); and 
a conductive structure – such as a drain terminal electrode D comprised drain fingers electrodes 24 - linearly extending (fingers 24 are linearly extended) -across and electrically connecting matching regions – such as drain regions along the same drain electrode finger 24 that is common for AA1 and AA2 - within the first and second sets of regions, wherein 
the conductive structure – the drain finger electrode 24 - linearly extends along a direction orthogonal to the parallel current flow directions (the current flows in a horizontal direction in Fig. 4).
Although Takagi does not state that current flows in response to a gate signal, this feature is inherent for a FET (paragraph 0003) taught by Takagi, since this is how a FET operates.
Takagi does not teach (at least explicitly) that the isolation mechanism extends deeper than the first and second active regions.
Chen teaches (Fig. 2, paragraph 0018) that an isolation mechanism 105 extends deeper than first and active regions 110 (or 110 and 101) extended at different sides of 105.
Takagi and Chen teach analogous art directed to a structure comprised multiple FETs separated by isolation regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takagi device in view of the Chen device, since they are from the same field of endeavor, and Chen created a successfully operated device. Note that although isolation mechanisms in the Takagi and Chen structure are different (Chen teaches a shallow trench isolation, STI, while Takagi uses an ion implantation, as pointed out earlier, these isolation mechanisms are interchangeably used in the art – see paragraph 0054 of Ishiguro et al. (US 2019/0006503) on inherency of the statement. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi device per Chen by either creating deeper isolation regions BA than active regions AA or by substituting the Takagi isolation regions with STI regions of Chen, the STI regions extending deeper than the active regions of Takagi, if the manufacturer prefers having separation isolation regions deeper than the active regions and/or prefers having isolation regions created by STIs. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape or proportion is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. With respect to substitution of one type of isolation by another type - see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 2, Takagi/Chen teaches the apparatus of Claim 1 as cited above. 
Takagi further teaches that (Fig. 4): 
the first set of regions (see Claim 1) are configured to selectively provide a first set of current channels – similar to that cited by Claim 1, but for other small FETs that are activatable according to the gate signal (inherently), wherein the first set of current channels includes the first current channel (being a part of a first set of channels) along with current channels – of multiple single FETs similar to that described for Claim 1 - (1) that are physically separate from the first current channel (they are created between other combinations of single source and drain regions) and (2) that extend along the parallel current flow directions (since current flows between source and drain regions that are disposed along a horizontal direction); 
the second set of regions are configured to selectively provide a second set of current channels – each created similar to the second channel of Claim 1, but between various other sets of source and drain regions - that are activatable according to the gate signal (paragraph 0024), wherein the second adjacent channels include the second current channel (described for Claim 1) along with current channels (1) that are physically separate from the second current channel and (2) that extend along the parallel current flow directions – like the described above for AA1, but for AA2; and 
the conductive structure D includes a first linear leg 22 and a second linear leg 22 electrically connecting the first and second sets of current channels in parallel, wherein the first linear leg and the second linear leg extend along the direction orthogonal to the extends along the parallel current flow directions.
In re Claim 3, Takagi/Chen teaches the apparatus of Claim 1 as cited above. 
Takagi further teaches, as is clear from Claim 1 and Fig. 4 that: 
the first set of regions includes a first source region – under a single source electrode 20 in AA1 - and/or a first drain region – under a single drain region 22 in AA1 - associated with the first current channel; 
the second set of regions includes a second source region – under the single source electrode 20 in AA2 - and/or a second drain region – under the single drain electrode 22 in AA1associated with the second current channel; and 
the conductive structure D includes a linear leg 22 that extends across the first active region AA1 and the second active region AA2, wherein the linear leg 22 is directly over and electrically connects either the first and second source regions or the first and second drain regions – it connects the first and second drain regions. 
In re Claim 5, Takagi/Chen teaches the apparatus of Claim 1 as cited above. 
Takagi further teaches (Fig. 4) that at last one of the first and second active regions – for example AA1 - includes at last two contacts – there are two source fingers from source contact S1 (paragraph 0009), both are obviously in contact with the active region AA1 that correspond to separate locations directly contacting the conductive structure. See also Fig. 11 on disposition of various source contacts 20 on one active region, as well as Fig. 16 showing a few contacts of a single source finger with one active region. 
In re Claim 6, Takagi/Chen teaches the apparatus of Claim 1 as cited above, wherein the isolation mechanism is the shallow trench isolation (STI) mechanism.
In re Claim 8, Takagi/Chen teaches the apparatus of Claim 1 as cited above. 
Takagi further teaches that (Figs. 4 and 11, paragraphs 0052, 0081) 
the first current channel has a first channel width – under and between the source and drain electrodes 20 and 22, accordingly, disposed over AA1, and 
the second current channel has a second channel width – under and between the same source and drain electrodes 20 and 22, but disposed over AA2 - equal to the first channel width: since a distance between the source and drain electrodes over AA1 is the same as a distance between the source and drain electrodes over AA2.
In re Claim 9, Takagi/Chen teaches the apparatus of Claim 1 as cited above.
Takagi further teaches that wherein the first current channel has a first channel width (as appropriate) and the second current channel has a second channel width (as appropriate), wherein a sum of the first channel width and the second channel width is a total channel width associated with a source-drain current level for the apparatus: Although Takagi does not recite the limitation related to a total channel width – the limitation would be inherent for the Takagi device: The cited limitation related to a total channel width is a functional limitation, while a structure of Claim 9 is the same as that of the current application. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 14, Takagi/Chen teaches the apparatus of Claim 1 as cited above, including the first and second current channels created in AA1 and AA2, accordingly. 
It would have been inherent for the Takagi/Chen apparatus that selectively providing the first and second current channels includes activating the first and second current channels in response to the gate signal: The cited limitation is a functional limitation, while a structure of Claim 1 is the same as that of the current application. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 15, Takagi teaches an apparatus, comprising (Fig. 4):
a first active region AA1 (Abstract, paragraph 0063) comprising (1) a first set of regions – such as a single source region under a first source electrode/finger 20 and a single drain region under a first drain electrode/finger 22 separated from the first source electrode with a single first gate finger 24 of a gate electrode (paragraph 0063) - cooperating with each other to define a first current channel (inherently, as appropriate for a single FET) and (2) a second set of regions – such as a second single source region disposed on another side of the first drain finger 22 and the first drain region under the first drain electrodes 22 that are separated from each other by a second single  gate finger 24 - cooperating with each other to define a second current channel (as appropriate for a FET), wherein the first current channel and the second current channel are created during operation of the apparatus (inherently, as appropriate for a FET);
a second active region AA2 (Abstract, paragraph 0063) comprising (1) a third set of regions – being a single third source region and a single third drain region under the first single source electrode finger 20 and under the first drain electrodes/finger 22 separated from each other by the first gate electrode finger 24 - cooperating with each other to define a third current channel (as appropriate for a FET) and (2) a fourth set of regions – being a fourth single source region and a fourth single drain region under the second source electrode 20 and the first drain electrode 22 separated from each other by the second single gate finger 24 - cooperating with each other to define a fourth current channel (as appropriate for a FET), 
the second active region AA2 being isolated from the first active region AA1 - either by a region BA (paragraph 0063; see Fig. 13, paragraph 0054 or Fig. 16, paragraph 0057, for examples of BA), wherein 
the first, second, third, and fourth current channels extend along a first direction – which is a horizontal direction of Fig. 4, wherein 
the third current channel and the fourth current channel are created during operation of the apparatus - inherently;
a gate electrode – with fingers 24 (paragraph 0024) - comprising first and second legs, the first leg – the first gate finger identified above - extending along a second direction (which is a vertical direction of Fig. 4) and over the first and third current channels (as shown above), and the second leg - the second gate finger - extending along the second direction and over the second and fourth current channels (as shown above);
a source electrode comprising third and fourth legs, the third leg – as the first source electrode finger 20 - extending in the second direction and defining source regions of the first and third current channels (as is clear from the above), the fourth leg – as the second source electrode finger 20 - extending in the second direction and defining source regions of the second and fourth current channels (as is clear from the above); and
a drain electrode D comprising a fifth leg – being the first single drain electrode finger described above, the fifth leg extending in the second direction and defining drain regions of the first, second, third, and/or fourth current channels.
Takagi does not teach (at least, explicitly) that the isolation mechanism extends deeper than the first and second active regions.
Chen teaches (Fig. 2, paragraph 0018) that an isolation mechanism 105 extends deeper than first and active regions 110 (or 110 and 101) extended at different sides of 105.
Takagi and Chen teach analogous art directed to a structure comprised multiple FETs separated by isolation regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takagi device in view of the Chen device, since they are from the same field of endeavor, and Chen created a successfully operated device. Note that although isolation mechanisms in the Takagi and Chen structure are different (Chen teaches a shallow trench isolation, STI, while Takagi uses an ion implantation, as pointed out earlier, these isolation mechanisms are interchangeably used in the art – see paragraph 0054 of Ishiguro et al. (US 2019/0006503) on inherency of the statement. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi device per Chen by either creating deeper isolation regions BA than active regions AA or by substituting the Takagi isolation regions with STI regions of Chen, the STI regions extending deeper than the active regions of Takagi, if the manufacturer prefers having separation isolation regions deeper than the active regions and/or prefers having isolation regions created by STIs. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape or proportion is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. With respect to substitution of one type of isolation by another type - see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 16, Takagi/Chen teaches the apparatus of Claim 15 as cited above. 
Takagi further teaches (Fig. 4) that:
regions in each of the first, second, third, and fourth sets of regions are arranged along the first direction (which is the horizontal direction of Fig. 4);
wherein first matching regions in the first and third sets of regions (disposed in AA1 and AA2, accordingly) are arranged along a first line that extends along the second direction (as is clear from Figs. 4 and 11); and 
wherein second matching regions in the second and fourth sets of regions are arranged along a second line that extends along the second direction (as is clear from Figs. 4 and 11).
In re Claim 18, Takagi teaches the apparatus of Claim 15, wherein (Figs. 4) the first, second, third, and fourth current channels are activated according to a gate signal – it is inherent for each FETs creating first, second, third, or fourth channel to be activated by a gate signal. And, since Takagi teaches that all gate electrode fingers are electrically connected to a single bus line (paragraph 0024), all channels of the apparatus (including first, second, third, and fourth) will be activated by the same gate signal.
In re Claim 19, Takagi/Chen teaches the apparatus as cited above, wherein, as shown for Claim 15, the isolation mechanism is a shallow trench isolation (STI).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Toyoda et al.  (US 2014/0073102).
In re Claim 4, Takagi teaches the apparatus of Claim 3 as cited above and comprising the first and second gate electrodes enabling operation of the apparatus according to a single gate signal, since all gate electrode fingers are connected to a single gate bus (paragraph 0024). 
Takagi does not teach that the first set of regions includes a first gate region and the second set of regions includes a second gate region, since his gate regions are top gate electrodes disposed above the active zones of the substrate, like it is commonly made for a lateral top gate FET.
Toyoda teaches (paragraph 0078) that a FET created with a top gate structure and a FET created with a trench gate can be used interchangeably. (As a reminder of a lateral trench gate transistor structure, see Fig. 1 of Hoelke et al., US 2012/0319193, showing a semiconductor gate electrode - gate region - 34 disposed in a trench 22 of an active region of semiconductor 14, wherein source and drain regions, 32 and 20, accordingly, are disposed at both sides of the gate region 34 within the active region of substrate 14). Note that the reference to Hoelke is made just to remind a structure well-known in the art.
Takagi and Toyoda teach analogous arts directed to FETs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takagi device in view of the X device, since devices are from the same field of endeavor, and Toyoda created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi apparatus of Claim 1 by substituting its top gate fingers with trench gate fingers connected to the same bus to which the Takagi’ gate fingers were connected, if such gate is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Response to Arguments
Applicant’ arguments (REMARKS, filed 09/14/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 7-9) that Takagi alone cannot be used for rejection of independent Claims 1 and 15 under 35 U.S.C. 102. However, the current Office Action shows that the amended set of claims is not patentable, and independent Claims 1 and 15, as well as many dependent claims are rejected under 35 U.S.C. 103.
Responding the argument on a depth of isolation structure, provided by the Applicant to support patentability of new limitations of independent Claims 1 and 15 (REMARKS, page 8), Examiner reminds that the MPEP does not view a limitation directed to a change in proportions as patentable, since any one of ordinary skill in the art may change proportions – a change in proportions is a designer choice. 
Examiner disagrees with Applicant (REMARKS, page 9) that Chen cannot be used as teaching an STI in combination with Takagi: In the art, STI and isolation created by ions implantation are used interchangeably, as shown in various prior arts, including Ishiguro (US 2019/0006503) cited by the current Office Action for inherency of the statement or by Sakai (see paragraph 0028 of US 2012/0217626). 
In view of the above, Examiner disagrees with the suggested patentability of the examined claims (REMARKS, page 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/28/22